                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER ANGELO ALDEN,                                Case No. 18-cv-03258-SVK
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER FOLLOWING
                                   9             v.                                         JANUARY 30, 2020 STATUS
                                                                                            CONFERENCE
                                  10     AECOM TECHNOLOGY
                                         CORPORATION, et al.,                               Re: Dkt. No. 103
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Following receipt of Defendant AECOM Technology Corporation’s motion to enlarge

                                  14   certain discovery deadlines set in the Court’s December 10, 2019 Case Management Order and the

                                  15   response of Plaintiff Peter Alden thereto (Dkt. 103, 104), the Court held a telephonic status

                                  16   conference on January 30, 2020. The Court will hold a further status conference on February 21,

                                  17   2020 at 10:00 a.m. The status conference will be held by telephone unless the Court determines

                                  18   following receipt of the February 12, 2020 submissions identified below that the parties must

                                  19   appear in person.

                                  20          Plaintiff confirmed that he has produced all documents he is required to produce under

                                  21   General Order (“GO”) 71. Defendant has not yet produced all initial disclosure documents for the

                                  22   enlarged time period, as discussed in Dkt. 102, which were due by January 17, 2020. In particular,

                                  23   Defendant has not produced email communications and needs to confirm that all other categories

                                  24   have been produced.

                                  25          As discussed at the status conference, the Court ORDERS as follows

                                  26              •   Defendant’s GO 71 Production: Defendant is ordered to review its production to

                                  27                  date to confirm that it has made a full and complete production of all documents it

                                  28                  is required to produce under GO 71 (with the exception of documents identified in
                                   1       Part 2, subsection (2)(a) of GO 71) for the complete and enlarged time period set

                                   2       forth in the Court’s December 10, 2019 Case Management Order (Dkt. 102). By

                                   3       February 12, 2020, Defendant must either confirm in writing to Plaintiff that such

                                   4       production is complete or complete the production.

                                   5   •   ESI Search: For the initial ESI search necessary for Defendant’s compliance with

                                   6       Part 2, subsection 2(a) of GO 71, Defendant must search the following:

                                   7          o Custodians: Defendant must search the following custodians: Tom Horan,

                                   8              Greg Altberg, Fred Jones, Greg Hite, Ron Schaefer, Larry Singer, and Craig

                                   9              Martin.

                                  10          o Search terms: Defendant must conduct ESI searches of the foregoing

                                  11              custodians using the following search terms, to be formatted using

                                  12              appropriate search terminology:
Northern District of California
 United States District Court




                                  13                  •     Pete! and Alden

                                  14                  •     Alden (without limitation)

                                  15                  •     Complain! and (Pete! or Alden)

                                  16                  •     Terminat! and (Pete! or Alden)

                                  17                  •     Retaliat! and (Pete! or Alden)

                                  18                  •     (CAD and standard!) and Alden

                                  19          o Email domains: By February 12, 2020, Defendant must file a declaration

                                  20              from a person with relevant knowledge at AECOM and signed under

                                  21              penalty of perjury that explains whether AECOM is able to access email

                                  22              from the following four domains: aecom.com; dmjm.com; nasa.gov; and

                                  23              mail.arc.nasa.gov. If AECOM does not have access to any of these

                                  24              domains, the declaration must explain the circumstances.

                                  25          o By February 12, 2020, Defendant must provide a status report concerning

                                  26              information developed from the searches of the custodians and search terms

                                  27              identified above, including: (1) an estimate of how long it will take to

                                  28              complete this ESI search and production; (2) any initial information about
                                                                               2
                                   1              the quantity of documents located in the search; and (3) a description of any

                                   2              problems with conducting the ESI search identified above.

                                   3          o Based on the information currently available to the Court, the Court

                                   4              believes the foregoing ESI custodians and search terms are adequate in this

                                   5              case. However, following completion of initial ESI production, Plaintiff

                                   6              may seek additional ESI custodians and/or search terms if he can

                                   7              demonstrate that a broader search is necessary and appropriate under

                                   8              Federal Rule of Civil Procedure 26(b)(1) (“Parties may obtain discovery

                                   9              regarding any nonprivileged matter is relevant to any party’s claim or

                                  10              defense and proportional to the needs of the case, considering the

                                  11              importance of the issues at stake in the action, the amount in controversy,

                                  12              the parties’ relative access to relevant information, the parties’ resources,
Northern District of California
 United States District Court




                                  13              the importance of discovery in resolving the issues, and whether the burden

                                  14              or expense of the proposed discovery outweighs its likely benefit”) and

                                  15              26(b)(2)(B) (setting forth specific limitations on ESI discovery), as well as

                                  16              this District’s ESI guidelines and any relevant agreements between the

                                  17              parties.

                                  18          o This order does not limit Plaintiff’s ability to seek the production of

                                  19              additional categories of documents by serving requests for production that

                                  20              comply with federal and local rules.

                                  21   •   Protective Order: By February 7, 2020, Defendant must send a proposed

                                  22       protective order to Plaintiff and submit it to the Court. By February 12, 2020,

                                  23       Plaintiff must file a letter with the Court identifying any concerns he has with

                                  24       Defendant’s draft protective order. The Court directs the parties to this District’s

                                  25       model protective order for standard litigation for guidance

                                  26       (https://cand.uscourts.gov/wp-content/uploads/forms/model-protective-

                                  27       orders/CAND_StandardProtOrd.pdf).

                                  28   •   ESI Order: By February 12, 2020, Defendant must send a proposed ESI order to
                                                                              3
                                   1                  Plaintiff and submit it to the Court. The ESI order should identify custodians,

                                   2                  search terms, and domain names. It should also set forth an agreed-upon format for

                                   3                  production of ESI and include the clawback provision at section 8 of this District’s

                                   4                  model ESI order for standard litigation. By February 18, 2020, Plaintiff must file

                                   5                  a letter with the Court identifying any concerns he has with Defendant’s draft ESI

                                   6                  order.

                                   7          Except for the upcoming filings discussed above, any future discovery disputes must be

                                   8   presented to the Court in joint letter format in compliance with the undersigned’s Civil Scheduling

                                   9   and Discovery Standing Order.

                                  10          This order resolves Defendant’s motion to enlarge discovery deadlines. Dkt. 103.

                                  11          SO ORDERED.

                                  12   Dated: January 30, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   SUSAN VAN KEULEN
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
